DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Status of Claims
Claims 1, 2, and 6-38 are pending in the current application.
Claims 36-38 are withdrawn in the current application.
Claims 1 and 12 are amended in the current application.
Claims 3-5 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed on February 11, 2022 and entered on March 8, 2022 have been fully considered.
Applicant argues that the previously cited prior art does not provide for the recited features of claims 1 and 12.
This is not persuasive for the following reasons.  New grounds of rejection are set forth below to address the presently amended claims.  Katayama (US 2017/0114243 A1) is newly applied, and teaches that it is well known and well within the abilities of those skilled in the art to form hollow particles for dispersion in a binder resin that have a shell including a one layer or a multilayer structure, where at least one layer contains an organic-inorganic hybrid vinyl-based resin comprising a crosslinked copolymer having radical reactive monomers having various functional groups for generating polymer structures (Katayama, [0001], [0015]-[0057], [0155]-[0169]).  Katayama teaches the radical reactive monomers can be included together in combinations of two or more, can include crosslinking groups for crosslinking reactions and other reactive monomers to impart additional reactivity so long as inventive effects are not inhibited, and can include silane and (meth)acryloyl functional groups (Katayama, [0063]-[0097]).  Katayama teaches the hollow particles dispersions can be used to form optical sheets, where the organic-inorganic hybrid vinyl-based resin layer allows for less pinholes, prevents infiltration of a binder matrix into the particle hollow region, prevents deterioration of desired properties (such as light scattering, insulating properties, and light reflectivity), alleviates problems associated with dispersibility and whitening, and achieves high mono-dispersibility (Katayama, [0015], [0039]-[0040], [0057], [0155]-[0169]).
Furthermore, the specification as originally filed provides no chemical structure, no examples, and no guidance regarding the organic layer (OMP) or its formation.  Therefore, the broadest reasonable interpretation of the general claimed term “organic layer” is considered to be rendered obvious by modified Hayashi’s teachings of hollow inorganic fine particles (inorganic layer provided by Hayashi) having at least one layer containing an organic-inorganic hybrid vinyl-based resin (organic layer provided by Katayama) and a surface treated layer comprising a silane coupling agent with methacrylate groups and trihydroxysilyl groups (surface treatment layer provided by Nishimura).  There is nothing that would indicate to one of ordinary skill in the art that Katayama’s organic-inorganic hybrid vinyl-based resin layer or alternatively (as previously set forth) Nishimura’s organic methacrylate groups of the silane coupling agent are insufficient to render obvious the claimed “organic layer.”
Applicant argues that Hayashi at [0133] appears to provide that the (meth)acryloyl group of a silane coupling agent is coupled to the matrix and not to the shell of the hollow particle.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hayashi is not relied upon alone to satisfy the claimed hollow particle layer structure.  Hayashi is combined with Katayama and Nishimura to establish a prima facie case of obviousness over the claimed invention.  Katayama teaches that it is well known and well within the abilities of those skilled in the art to form hollow particles that have a shell including a one layer or a multilayer structure, where at least one layer contains an organic-inorganic hybrid vinyl-based resin comprising a crosslinked copolymer having radical reactive monomers having various functional groups for generating polymer structures (Katayama, [0001], [0015]-[0057], [0155]-[0169]).  Katayama teaches the radical reactive monomers can be included together in combinations of two or more, can include crosslinking groups for crosslinking reactions and other reactive monomers to impart additional reactivity so long as inventive effects are not inhibited, and can include silane and (meth)acryloyl functional groups (Katayama, [0063]-[0097]).  Nishimura is then applied to provide a surface treatment coating of a silane coupling agent to the outer surface of modified Hayashi’s hollow particle to yield a surface area concentration of trihydroxysilyl groups (second ends forming a surface treatment layer on an outer surface of the organic layer) that hydrophobe the hollow inorganic fine particles to couple with a copolymer matrix and prevent particle aggregation (Nishimura, [0039]-[0044], [0046]-[0061], [0117]-[0128]).
Furthermore, Hayashi at [0132]-[0133] teaches that surface treatment should enhance uniformity of dispersion of particles within a binder resin, and prevent particle aggregation.  Katayama’s organic-inorganic hybrid vinyl-based resin layer alleviates problems associated with dispersibility and achieves high mono-dispersibility (Katayama, [0015], [0039]-[0040], [0057]).  Nishimura’s silane coupling agent surface treatment yields improved stable particle dispersibility while not impairing performance and prevents particle aggregation (Nishimura, [0012]-[0013], [0038]-[0042], [0065], [0118]-[0120]).  Hayashi does not appear to discourage, prohibit, or forbid surface treatments/dispersion mechanisms that improve/enhance dispersion of particles.  Since both Katayama and Nishimura provide mechanisms for improving particle dispersion and preventing aggregation, it would have been obvious to those skilled in the art to apply such mechanisms to Hayashi’s hollow particles with a predictable and reasonable expectation of success (see MPEP 2143).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2018/0045857 A1), in view of Katayama et al. (US 2017/0114243 A1), and in view of Nishimura et al. (US 2006/0216438 A1).
Regarding Claims 1 and 6, Hayashi teaches a low refractive index layer that is a film formed from a composition comprising a curable resin (matrix) and a plurality of surface treated hollow inorganic fine particles dispersed within the curable resin (matrix formed between the particles) (Hayashi, [0019], [0071], [0120], [0127]-[0140]).  Hayashi teaches a preferred ratio of the surface treated hollow inorganic fine particles relative to the curable resin matrix is 50:100 to 200:100 parts by mass (1:2 to 2:1) (Hayashi, [0135]-[0136]).  Hayashi’s ratio overlaps the claimed ratio of 4:6 to 7:3 (1:1.5 to 2.33:1), and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).  Hayashi further teaches the hollow inorganic fine particles comprise a core filled with air and an outer shell surrounding the hollow core, where the shell is surface treated, and can be surface treated with a coupling agent (Hayashi, [0127]-[0134]).  Hayashi teaches the outer shell is formed of silica (an inorganic layer) and can be surface treated with silane coupling agents having (meth)acryloyl groups, where the (meth)acryloyl groups form an organic surface layer with outer silane coupling groups that enhances uniformity of dispersion in the curable resin matrix (Hayashi, [0130]-[0134]).
Hayashi remains silent regarding an organic layer surrounding an outer surface of the hollow inorganic fine particle.
Katayama, however, teaches hollow particles dispersed in a binder resin for use in optical sheets having a shell including one layer or a multilayer, where at least one layer contains an organic-inorganic hybrid vinyl-based resin comprising a crosslinked copolymer having radical reactive monomers having various functional groups for generating polymer structures (Katayama, [0001], [0015]-[0057], [0155]-[0169]).  Katayama teaches the radical reactive monomers can be included together in combinations of two or more, can include crosslinking groups for crosslinking reactions and other reactive monomers to impart additional reactivity so long as inventive effects are not inhibited, and can include silane and (meth)acryloyl functional groups (Katayama, [0063]-[0097]).  Katayama teaches the at least one layer containing an organic-inorganic hybrid vinyl-based resin allows for less pinholes, prevents infiltration of a binder matrix into the particle hollow region, prevents deterioration of desired properties (such as light scattering, insulating properties, and light reflectivity), alleviates problems associated with dispersibility and whitening, and achieves high mono-dispersibility (Katayama, [0015], [0039]-[0040], [0057]).
Since Hayashi and Katayama both disclose hollow particles that can be dispersed within a curable resin for use in optical layers, Hayashi suggests surface treating an outer shell of the hollow particles, and Katayama suggests forming hollow particles having one or more layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied at least one of Katayama’s organic-inorganic hybrid vinyl-based resin layers to the outer shell of Hayashi’s hollow inorganic fine particles to yield particles that have less pinholes, prevent infiltration of a binder matrix into the particle hollow region, prevent deterioration of desired properties (such as light scattering, insulating properties, and light reflectivity), alleviate problems associated with dispersibility and whitening, and achieve high mono-dispersibility as taught by Katayama (Katayama, [0015], [0039]-[0040], [0057]).
Modified Hayashi remains silent regarding a surface treatment layer on an outer surface of the organic layer comprising the coupling agent; remains silent regarding the coupling agent having a first end coupled to the organic layer and a second end coupled to a matrix; and remains silent regarding the coupling agent being represented by Formula 1 of claim 6 (as required by claim 6).
Nishimura, however, teaches a low refractive index layer that is a film formed from a composition comprising a copolymer (matrix) and a plurality of coated surface treated hollow inorganic silica fine particles dispersed within the copolymer (Nishimura, [0094]-[0128]).  Nishimura further teaches the hollow inorganic silica fine particles are surface treated with a silane coupling agent that completely satisfies Formula 1 of claim 6 (Nishimura, [0046]-[0061], Formula (II), Formula M-13).  Nishimura teaches the surface treatment coats the hollow inorganic fine particles with the organic methacrylate groups and linking groups -L- (first ends) that link/couple to the outer surface of the hollow inorganic fine particles, where the surface treatment coating yields surface area concentration of trihydroxysilyl groups (second ends forming a surface treatment layer on an outer surface of the organic layer) that hydrophobe the hollow inorganic fine particles to couple with the copolymer matrix and prevent particle aggregation (Nishimura, [0039]-[0044], [0046]-[0061], [0117]-[0128]).

    PNG
    media_image1.png
    109
    328
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    95
    321
    media_image2.png
    Greyscale

Nishimura – Formula (II) and Formula (M-13)
Since modified Hayashi and Nishimura both disclose surface treated hollow inorganic silica fine particles dispersed within a polymer resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a surface treatment of Nishimura’s silane coupling agent to the outer surface of modified Hayashi’s hollow inorganic silica fine particles to yield a low refractive index layer that has improved particle dispersibility while not impairing performance, is free from surface worsening due to particle aggregation, and assures good production efficiency as taught by Nishimura (Nishimura, [0012]-[0013], [0038]-[0042], [0065], [0118]-[0120]).
Regarding Claim 2, modified Hayashi further teaches the hollow inorganic fine particles comprise a core filled with air (Hayashi, [0127]-[0134]).
Regarding Claim 7, modified Hayashi further teaches the hollow inorganic fine particles have an inorganic shell made of silica (SiO2) (Nishimura, [0062]-[0070], [0119], [0197]).
Regarding Claim 8, modified Hayashi further teaches hollow inorganic silica fine particles having shell thickness of 10 nm (Nishimura, [0197]).  Modified Hayashi’s shell thickness is within the claimed range of 7-10 nm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I).
Regarding Claim 9, modified Hayashi further teaches that each surface treated hollow inorganic fine particle has preferred average diameter of 70 to 80 nm to increase porosity, lower refractive index, retain shell thickness, and prevent loss of shell strength (Hayashi, [0131]).  Modified Hayashi’s ranges is completely encompassed within the claimed range of 20-200 nm, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 10, modified Hayashi further teaches the curable resin (matrix) comprises silicone-containing vinylidene fluoride copolymer (a silicon-based polymer) (Hayashi, [0137]-[0139]).
Regarding Claim 11, modified Hayashi discloses an antireflection film comprising the low refractive index layer, where the total light transmittance of the antireflection film is preferably 92% or more (Hayashi, [0141]).  Although modified Hayashi does not measure the light transmittance of the low refractive index layer alone, one of ordinary skill in the art would readily understand that each individual layer component possesses substantially similar (or higher) light transmittance than the total light transmittance of the entire antireflection film structure; an individual layer component having the lowest light transmittance value would be the limiting factor for the total light transmittance of the entire antireflection film structure.  Therefore, modified Hayashi’s low refractive index layer is considered to exhibit a light transmittance that is substantially similar to the entire antireflection film structure’s light transmittance of 92% or more, and establishes a prima facie case of obviousness over the claimed transmittance of 95% or greater (see MPEP 2143, MPEP 2144.05, I).  Modified Hayashi discloses that optical properties are measured in the visible wavelength range of 380 to 780 nm (Hayashi, [0027]-[0028], [0035]-[0036], [0171]-[0173]).  Modified Hayashi’s visible wavelength range fully and closely encompasses the claimed range of 400-700 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Hayashi further teaches the low refractive index layer has a refractive index of from 1.26 to 1.36 to impart ultra-low reflectance (Hayashi, [0120]-[0122]).  Modified Hayashi’s refractive index range is completely encompassed within the claimed range of 1.1 to 1.5, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  One of ordinary skill in the art would also readily understand that modified Hayashi’s refractive index properties are also measured in the visible wavelength range of 380 to 780 nm (Hayashi, [0027]-[0028], [0035]-[0036], [0171]-[0173]).  Modified Hayashi’s visible wavelength range includes the claimed wavelength of 632 nm, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Claims 12-16, 20-22, 24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), in view of Katayama et al. (US 2017/0114243 A1), in view of Nishimura et al. (US 2006/0216438 A1), and in view of Yoon et al. (US 2013/0335799 A1).
Regarding Claim 12, Lee teaches an electronic display device 200 comprising a light source BL that provides a blue light (first light), a color filter layer 220 (color converter) for converting the blue light disposed on the light source, a low refractive index layer 210 also disposed on the light source, and may include other layers (such as antireflective layers) (Lee, [0008]-[0024], [0174]-[0181], Fig 21).  Lee further teaches the color filter layer comprises a green light converter 222 (first converter) that converts the blue light into green light (a second light) and a red light converter 221 (second converter) that converts the blue light into red light (a third light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).  Lee teaches the low refractive index layer has refractive index of about 1.0 to 1.4 and is formed with inorganic particles distributed within a resin (Lee, [0177]-[0178]).

    PNG
    media_image3.png
    587
    592
    media_image3.png
    Greyscale

Lee – Figure 21
Lee remains silent regarding the low refractive index layer comprising a plurality of hollow inorganic particles with a matrix between, and remains silent regarding a weight ratio of the hollow inorganic particles to the matrix being 4:6 to 7:3.
Hayashi, however, teaches a low refractive index layer that is a film formed from a composition comprising a curable resin (matrix) and a plurality of surface treated hollow inorganic fine particles dispersed within the curable resin (matrix formed between the particles) (Hayashi, [0019], [0071], [0120], [0127]-[0140]).  Hayashi teaches a preferred ratio of the surface treated hollow inorganic fine particles relative to the curable resin matrix is 50:100 to 200:100 parts by mass (1:2 to 2:1) (Hayashi, [0135]-[0136]).  Hayashi’s ratio overlaps the claimed ratio of 4:6 to 7:3 (1:1.5 to 2.33:1), and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).  Hayashi further teaches the low refractive index layer has a refractive index of from 1.26 to 1.36 to impart ultra-low reflectance (Hayashi, [0120]-[0122]).  Hayashi further teaches the hollow inorganic fine particles comprise a core filled with air and an outer shell surrounding the hollow core, where the shell is surface treated with a coupling agent (Hayashi, [0127]-[0134]).  Hayashi teaches the outer shell is formed of silica (an inorganic layer) and is surface treated with silane coupling agents having (meth)acryloyl groups, where the (meth)acryloyl groups form an organic surface layer with outer silane coupling groups that enhances uniformity of dispersion in the curable resin matrix (Hayashi, [0130]-[0134]).
Since Lee and Hayashi both disclose low refractive index layers formed with inorganic particles dispersed in a resin matrix and Hayashi discloses a low refractive index layer that exhibits refractive index within Lee’s range of about 1.0 to 1.4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hayashi’s low refractive index layer as Lee’s low refractive index layer to yield a device with a layer that possesses sufficient strength, suppresses coloration, suppresses whitening, can be formed with excellent production efficiency, enhances antireflection characteristics, has enhanced dispersion uniformity, and prevents particle aggregation as taught by Hayashi (Hayashi, [0121]-[0122], [0126]-[0132]).
Modified Lee remains silent regarding an organic layer surrounding an outer surface of the hollow inorganic fine particle.
Katayama, however, teaches hollow particles dispersed in a binder resin for use in optical sheets having a shell including one layer or a multilayer, where at least one layer contains an organic-inorganic hybrid vinyl-based resin comprising a crosslinked copolymer having radical reactive monomers having various functional groups for generating polymer structures (Katayama, [0001], [0015]-[0057], [0155]-[0169]).  Katayama teaches the radical reactive monomers can be included together in combinations of two or more, can include crosslinking groups for crosslinking reactions and other reactive monomers to impart additional reactivity so long as inventive effects are not inhibited, and can include silane and (meth)acryloyl functional groups (Katayama, [0063]-[0097]).  Katayama teaches the at least one layer containing an organic-inorganic hybrid vinyl-based resin allows for less pinholes, prevents infiltration of a binder matrix into the particle hollow region, prevents deterioration of desired properties (such as light scattering, insulating properties, and light reflectivity), alleviates problems associated with dispersibility and whitening, and achieves high mono-dispersibility (Katayama, [0015], [0039]-[0040], [0057]).
Since modified Lee and Katayama both disclose hollow particles that can be dispersed within a curable resin for use in optical layers, modified Lee suggests surface treating an outer shell of the hollow particles, and Katayama suggests forming hollow particles having one or more layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied at least one of Katayama’s organic-inorganic hybrid vinyl-based resin layers to the outer shell of modified Lee’s hollow inorganic fine particles to yield particles that have less pinholes, prevent infiltration of a binder matrix into the particle hollow region, prevent deterioration of desired properties (such as light scattering, insulating properties, and light reflectivity), alleviate problems associated with dispersibility and whitening, and achieve high mono-dispersibility as taught by Katayama (Katayama, [0015], [0039]-[0040], [0057]).
Modified Lee remains silent regarding a surface treatment layer on an outer surface of the organic layer comprising the coupling agent; remains silent regarding the coupling agent having a first end comprising an acrylate group coupled to the organic layer and a second end comprising a trihydroxysilyl group coupled to a matrix.
Nishimura, however, teaches a low refractive index layer that is a film formed from a composition comprising a copolymer (matrix) and a plurality of coated surface treated hollow inorganic silica fine particles dispersed within the copolymer (Nishimura, [0094]-[0128]).  Nishimura further teaches the hollow inorganic silica fine particles are surface treated with a silane coupling agent that completely satisfies Formula 1 of claim 6 (Nishimura, [0046]-[0061], Formula (II), Formula M-13).  Nishimura teaches the surface treatment coats the hollow inorganic fine particles with the organic methacrylate groups and linking groups -L- (first ends) that link/couple to the outer surface of the hollow inorganic fine particles, where the surface treatment coating yields surface area concentration of trihydroxysilyl groups (second ends forming a surface treatment layer on an outer surface of the organic layer) that hydrophobe the hollow inorganic fine particles to couple with the copolymer matrix and prevent particle aggregation (Nishimura, [0039]-[0044], [0046]-[0061], [0117]-[0128]).

    PNG
    media_image1.png
    109
    328
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    95
    321
    media_image2.png
    Greyscale

Nishimura – Formula (II) and Formula (M-13)
Since modified Lee and Nishimura both disclose surface treated hollow inorganic silica fine particles dispersed within a polymer resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a surface treatment of Nishimura’s silane coupling agent to the outer surface of modified Lee’s hollow inorganic silica fine particles to yield a low refractive index layer that has improved particle dispersibility while not impairing performance, is free from surface worsening due to particle aggregation, and assures good production efficiency as taught by Nishimura (Nishimura, [0012]-[0013], [0038]-[0042], [0065], [0118]-[0120]).
Modified Lee teaches low refractive index layer 210 is disposed on an upper portion of the color filter layer 220 (color converter), but remains silent regarding the low refractive index layer also being on a lower portion of the color converter.
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths (Yoon, [0006]-[0009], [0052]-[0056]).  Yoon teaches the optical filter is covered on an upper portion and lower portions with a light reflective layer LRL that allows for the refraction of light, where light reflective layer LRL may be formed with inorganic materials having different refractive indices (Yoon, [0059]-[0061], [0074], [0087]).

    PNG
    media_image4.png
    519
    667
    media_image4.png
    Greyscale

Yoon – Figure 2
Since modified Lee and Yoon both disclose layers that refract light on at least an upper portion of a color filter structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also formed modified Lee’s low refractive index layer on side/lower portions of the modified Lee’s color filter layer 220 (color converter) to yield a display device that partially covers each color converter, prevents mixing of exiting light from each color converter, increases the frequency of light source light in each color converter, achieves high light efficiency, possesses wide viewing angle, and has stable operation as taught by Yoon (Yoon, [0006]-[0009], [0073]-[0074], [0087]).
Regarding Claim 13, modified Lee further teaches the hollow inorganic fine particles comprise a core filled with air and an outer shell surrounding the hollow core (Hayashi, [0127]-[0134]).
Regarding Claim 14, modified Lee further teaches the color filter layer comprises a green light converter 222 (first converter) that converts the blue light into green light (a second light) and a red light converter 221 (second converter) that converts the blue light into red light (a third light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).
Regarding Claims 15 and 16, modified Lee further teaches a liquid crystal display element 260 is disposed on the color filter layer 220 (color converter) (Lee, [0153]-[0155], Fig 21).  It is noted that the specification as originally filed defines spatial terms such as “on” as may be directly or indirectly on, coupled to, or connected to, where other intervening elements may be present (see Spec as originally filed, [0069]).
Regarding Claim 20, modified Lee further teaches the color filter layer comprises a green light converter 222 (a first color conversion part comprising the first converter) that converts the blue light into green light (a second light), a red light converter 221 (a second color conversion part comprising the second converter) that converts the blue light into red light (a third light), and a light transmitter 223 configured for facilitating the incident blue light without color conversion (a third color conversion part configured to transmit the first light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).
Regarding Claim 21, modified Lee further teaches the color filter layer comprises partition walls 224 between each of the color conversion parts (Lee, [0158]-[0159], [0180], Fig 21).
Regarding Claim 22, modified Lee further teaches a reflection layer 280 is disposed on a lower portion of the color filter layer 220 (color converter) and reflective walls 226 are between each of the color conversion parts on upper (side) portions, where the reflective walls are configured to reflect the blue lights, converted green light, and converted red light (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Regarding Claim 24, modified Lee further teaches the reflective walls are disposed between the low refractive index layer 210 and individual each conversion parts 221, 222, and 223 at least relative to the annotated red arrow angles; and are configured to cover the side portions of the color conversion parts 221, 222, and 223 (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).

    PNG
    media_image5.png
    587
    592
    media_image5.png
    Greyscale

Lee – Figure 21 (annotated)
Regarding Claim 27, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).
Regarding Claims 28 and 29, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 (optical filter layer) that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).
Modified Lee remains silent regarding a first optical filter layer (configured to transmit green light, as required by claim 29) on the green light converter 222 (the first color conversion part) and a second optical filter layer (configured to transmit red light, as required by claim 29) on the red light converter 221 (the second color conversion part).
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths, where the optical filter comprises a first green color filter G CF (configured to transmit green light) over a first color conversion part and a second red color filter R CF  (configured to transmit red light) over a second color conversion part to provide color to each respective color conversion part (Yoon, [0006]-[0009], [0138]-[0147], [0151]).

    PNG
    media_image6.png
    362
    661
    media_image6.png
    Greyscale

Yoon – Figure 14
Since modified Lee and Yoon both disclose optical filters disposed over color conversion parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Lee’s cutoff filter layer 270 (optical filter layer) to have specific color filter layers with respect to each light converter (221, 222, 223) to yield a display device that provides color and filtering to each respective color converter, achieves high light efficiency, possesses wide viewing angle, and has stable operation as taught by Yoon (Yoon, [0006]-[0009], [0142], [0146]-[0147], [0151]).
Regarding Claim 30, modified Lee further teaches a front substrate 242 (a second base substrate) and a rear substrate 241 (a first base substrate) facing the front substrate 242, where both substrates are disposed on the light source BL (Lee, [0160]-[0161], Fig 21).  Modified Lee further teaches a liquid crystal layer 260 is between the front 242 and the rear 241 substrates (Lee, [0153]-[0155], Fig 21).  Modified Lee further teaches the color filter layer 220 (color converter) is between the liquid crystal layer 260 and the front 242 (second base substrate) (Lee, Fig 21).
Regarding Claim 31, modified Lee further teaches the low refractive index layer 210 is between the color filter layer 220 (color converter) and the front 242 (second base substrate) (Lee, Fig 21).
Regarding Claim 32, modified Lee further teaches a rear polarizing layer 231 (a first polarizing layer) between the light source BL and the rear substrate 241 (first base substrate), and a front polarizing layer 232 (a second polarizing layer) between the liquid crystal layer 260 and the front 242 (second base substrate) (Lee, Fig 21).
Claims 17-19, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), in view of Katayama et al. (US 2017/0114243 A1), in view of Nishimura et al. (US 2006/0216438 A1), and in view of Yoon et al. (US 2013/0335799 A1) as applied to claims 12, 15, 16, 20, and 22 above, and further in view of Dubrow et al. (US 2012/0113672 A1).
Regarding Claims 17 and 18, modified Lee teaches the electronic display device as discussed above for claims 12, 15, and 16.  Modified Lee teaches the light source BL comprises a light guide plate LGP/332 (a guide panel) with a light source unit 331 disposed on at least one side (Lee, [0194]-[0209], Figs 21, 24).  Modified Lee also teaches optical members 340 (such as diffusers, prism sheets, protective sheets, brightness enhancement films) may be disposed on the light guide plate and the color filter layer 220 (color converter) (Lee, [0206]-[0216], Fig 24), and teaches a low refractive material reflective layer may be arranged between the display panel 200 (that comprises color filter layer 220 (color converter) and a glass rear substrate 241 as shown in Figure 21) (Lee, [0152], [0217]-[0219], Figs 21, 24).
Modified Lee remains silent regarding a low refractive index layer being disposed between the light guide plate and color converter, and remains silent regarding the low refractive index layer being directly on the light guide plate.
Dubrow, however, teaches a lighting device 1300 comprising a light source 1310, a light guide panel 1306, and a light converter quantum dot phosphor layer 1304 for converting light to different wavelengths/colors that has a low refractive index (Dubrow, [0130]-[0137], Fig 13A).  Dubrow further teaches other layers can be included on the light converter layer 1304 that include additional light guides, barrier layers, brightness enhancement films, diffuser layers, or other suitable layers, where these other layers have a low refractive index that can be refractive index-matched with the light converter layer 1304 (Dubrow, [0134]-[0136], Fig 13A).  Dubrow teaches two barrier layers 1320 and 1322 sandwich the light converter layer 1304, where the barrier layers can be formed from a combination of a polymer matrix and silicon oxide materials (Dubrow, [0141]-[0142]).  Dubrow also teaches the barrier layers can be refractive index-matched (Dubrow, [0140]).  Dubrow’s barrier layer 1322 is directly disposed on the light guide panel 1306 as shown in Figure 13A below (Dubrow, Fig 13A).

    PNG
    media_image7.png
    379
    714
    media_image7.png
    Greyscale

Dubrow – Figure 13A
Since modified Lee and Dubrow both disclose light sources with light guide elements and both suggest including other low refractive index optical layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed a low refractive index layer (such as Dubrow’s barrier layer 1322) between modified Lee’s light guide plate and color conveter (and also directly disposed on the light guide plate) with a reasonable expectation of success to yield a light source that increases angle and path of light entering the color converter, increases the probability of primary light that can be converted, achieve desired brightness of converted secondary light, protects against environmental conditions (such as high temperatures, oxygen, and moisture), exhibits photo and chemical stability, and possesses desired mechanical strength as taught by Dubrow (Dubrow, [0137]-[0141]).  Furthermore, since Dubrow teaches barrier layers that have low refractive index, can be index-matched, and are formed of polymers and silicon oxide materials, it would have also been obvious to one of ordinary skill in the art to have also utilized Hayashi’s low refractive index layer as modified Lee’s barrier layer with a reasonable expectation of success to yield a light source with a layer that possesses sufficient strength, suppresses coloration, suppresses whitening, can be formed with excellent production efficiency, enhances antireflection characteristics, has enhanced dispersion uniformity, and prevents particle aggregation as taught by Hayashi (Hayashi, [0121]-[0122], [0126]-[0132]).
Regarding Claim 19, modified Lee further teaches the color filter layer 220 (color converter) should be sandwiched between two barrier layers 1320 and 1322 to protect against environmental conditions (such as high temperatures, oxygen, and moisture), exhibit photo and chemical stability, and possess desired mechanical strength as taught by Dubrow (Dubrow, [0137]-[0142]).
Regarding Claim 23, modified Lee further teaches the electronic display device as discussed above for claims 12, 20, and 22.  Modified Lee further teaches a reflection layer 280 is disposed on a lower portion of the color filter layer 220 (color converter) (Lee, [0171], [0174], Fig 21).  Modified Lee also teaches optical members 340 (such as diffusers, prism sheets, protective sheets, brightness enhancement films) may be disposed on the color filter layer 220 (color converter) (Lee, [0206]-[0216], Fig 24).
Modified Lee remains silent regarding a low refractive index layer being disposed between the reflection layer and the color converter.
Dubrow, however, teaches a light converter quantum dot phosphor layer 1304 for converting light to different wavelengths/colors that has a low refractive index (Dubrow, [0130]-[0137], Fig 13A).  Dubrow further teaches other layers can be included on the light converter layer 1304 that include additional light guides, barrier layers, brightness enhancement films, diffuser layers, or other suitable layers, where these other layers have a low refractive index that can be refractive index-matched with the light converter layer 1304 (Dubrow, [0134]-[0136], Fig 13A).  Dubrow teaches two barrier layers 1320 and 1322 sandwich the light converter layer 1304, where the barrier layers can be formed from a combination of a polymer matrix and silicon oxide materials (Dubrow, [0141]-[0142]).  Dubrow also teaches the barrier layers can be refractive index-matched (Dubrow, [0140]).
Since modified Lee and Dubrow both disclose light converters and both suggest including other low refractive index optical layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed low refractive index layers (such as Dubrow’s barrier layers 1320 and 1322) on both upper and lower surfaces of modified Lee’s color filter layer 220 (color converter) with a reasonable expectation of success to yield a color converter that increases angle and path of light entering the color converter, increases the probability of primary light that can be converted, achieve desired brightness of converted secondary light, protects against environmental conditions (such as high temperatures, oxygen, and moisture), exhibits photo and chemical stability, and possesses desired mechanical strength as taught by Dubrow (Dubrow, [0137]-[0141]).  Furthermore, since Dubrow teaches barrier layers that have low refractive index, can be index-matched, and are formed of polymers and silicon oxide materials, it would have also been obvious to one of ordinary skill in the art to have also utilized Hayashi’s low refractive index layers as modified Lee’s barrier layers with a reasonable expectation of success to yield a light source with a layer that possesses sufficient strength, suppresses coloration, suppresses whitening, can be formed with excellent production efficiency, enhances antireflection characteristics, has enhanced dispersion uniformity, and prevents particle aggregation as taught by Hayashi (Hayashi, [0121]-[0122], [0126]-[0132]).
Regarding Claim 25, modified Lee further teaches two barrier layers 1320 and 1322 sandwich the color filter layer 220 (color converter) on upper and lower surfaces (Dubrow, [0141]-[0144], Figs 13A, 14A-14C).
Regarding Claim 26, modified Lee further teaches the two barrier layers 1320/1420 and 1322/1422 that sandwich the color filter layer 220 (color converter) can be formed of two or more layers on each surface, where each layer can be refractive index-matched as desired (Dubrow, [0141]-[0144], Figs 13A, 14A-14C).  Therefore, modified Lee discloses barrier layer embodiments that yield a structure that renders obvious the claim 26 structure of a barrier layer (such as 1420a and 1422a) being between the low refractive index layer (such as 1420C or 1422c) and the color filter layer (such as 1404) (Dubrow, Fig 14C).

    PNG
    media_image8.png
    273
    566
    media_image8.png
    Greyscale

Dubrow – Figure 14C
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), in view of Katayama et al. (US 2017/0114243 A1), in view of Nishimura et al. (US 2006/0216438 A1), and in view of Yoon et al. (US 2013/0335799 A1) as applied to claims 12 and 20 above, and further in view of Low et al. (US 2018/0171218 A1).
Regarding Claim 33, modified Lee teaches the electronic display device as discussed above for claims 12 and 20.  Modified Lee further teaches the light source BL emits blue light, and can be an electroluminescent element (Lee, [0006], [0197]).
Modified Lee remains silent regarding a light source that is an organic electroluminescent element.
Low, however, teaches organic electroluminescent devices that emit blue light for a backlight in a liquid crystal display (LCD) (Low, [0001]-[0003], [0005]-[0006], [0015]-[0016], [0024], [0064]).
Since modified Lee and Low both disclose blue light sources for display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Low’s organic electroluminescent blue light backlight as modified Lee’s light source to yield a display device that exhibits high luminous efficiency, excellent color purity, long device lifetime, high stability, and high light purity as taught by Low (Low, [0001]-[0003], [0005]-[0006], [0024], [0064]).
Regarding Claim 34, modified Lee further teaches the color filter layer 220 (color converter) comprises reflective walls 226 (dam elements) disposed between each adjacent color conversion part (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Regarding Claim 35, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 (optical filter layer) that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).  Modified Lee further teaches the color filter layer 220 (color converter) comprises partition walls 224 (light blocking units) disposed between each adjacent color conversion part (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Modified Lee remains silent regarding a plurality of filters configured to emit light of different colors.
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths, where the optical filter comprises a first green color filter G CF (configured to transmit green light) over a first color conversion part and a second red color filter R CF  (configured to transmit red light) over a second color conversion part to provide color to each respective color conversion part (Yoon, [0006]-[0009], [0138]-[0147], [0151]).  Yoon also teaches black matrix BM elements (light blocking units) disposed between each adjacent color conversion part and each color filter to prevent different converted lights from being mixed (Yoon, [0134], [0145], Fig 14).

    PNG
    media_image6.png
    362
    661
    media_image6.png
    Greyscale

Yoon – Figure 14
Since modified Lee and Yoon both disclose optical filters disposed over color conversion parts and both disclose light blocking elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Lee’s cutoff filter layer 270 (optical filter layer) to have specific color filter layers with respect to each light converter (221, 222, 223) that are separated with black matrix elements (light blocking units) to yield a display device that provides color and filtering to each respective color converter, prevents mixing of different converted lights, achieves high light efficiency, possesses wide viewing angle, and has stable operation as taught by Yoon (Yoon, [0006]-[0009], [0142], [0145]-[0147], [0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782